Title: From John Adams to Richard Rush, 2 May 1814
From: Adams, John
To: Rush, Richard



Dear Sir
Quincy May 2d. 1814

While I am reading a Letter from you, I almost forget that I have lost my delightfull Corrispondent of forty Years—I thank you for information, upon many points.
On the subject of J. Q. A, I cannot write, or Speak. My heart is too full. I see his Destiny. He is to be depressed and oppressed by an immense load of Jealousy, Envy, Malice and Revenge, as your Father and his Father have been before him. Nor are you my young Friend, A labri de tout cela.
My advice is, to run all hazards, while Virtue can Support you; but when Vice prevails, to secure your retreat, if possible; if not, Suffer with dignity.
I lament that ancient Prejudices have such deep root in New England. But I lament also other Prejudices, The General Government might have had Health and Brooks and Cobb, and Smith and others instead of an empty Race, ignorant of every thing, even of the Geography of the Lakes.
I fear, this Nation can never know itself; or respect itself. I begin to fear, that neither national Pride, national Spirit; a Sense of National honour, a national Interest, or a national Law or Equity; can never be performed in this Country.
Dulcior est desipere.
Dream, you know, is a mighty Power. It is not Shackled with any rules of Method; No Arrangement of thoughts; No Order of Words; no συνθεσισ ανοματων, is regarded any more than by the Birds in their flights or their Notes. No Unities of Time or place are regarded. Miracles are wrought without Cerimony. Time Space and place are annihilated; and the free independent Soul, darts from Suns to Suns, from Planets to Planets, and from Comets to all the milky Way, quicker than rays of Light: And from the Creation, to the Consummation of all Things.
These Preliminary observations, you must thoroughly digest before you will be qualified to read the dream.
John Adams